Exhibit 10.1

VOTING AGREEMENT

Each of the undersigned directors of LSB Financial Corp. (“LSB”) hereby agrees
in his or her individual capacity as a shareholder to vote his or her shares of
LSB Common Stock that are registered in his or her personal name (and agrees to
use his or her reasonable efforts to cause all additional shares of LSB Common
Stock owned jointly by him or her with any other person or by his or her spouse
or over which he or she has voting influence or control to be voted) in favor of
the Agreement and Plan of Merger by and between Old National Bancorp and LSB,
dated June 3, 2014 (the “Agreement”). In addition, each of the undersigned
directors hereby agrees not to make any transfers of shares of LSB with the
purpose of avoiding his or her agreements set forth in the preceding sentence
and agrees to cause any transferee of such shares to abide by the terms of this
Voting Agreement. Each of the undersigned is entering into this Voting Agreement
solely in his or her capacity as an individual shareholder and, notwithstanding
anything to the contrary in this Voting Agreement, nothing in this Voting
Agreement is intended or shall be construed to require any of the undersigned,
in his or her capacity as a director of LSB, to act or fail to act in accordance
with his or her fiduciary duties in such director capacity. Furthermore, none of
the undersigned makes any agreement or understanding herein in his or her
capacity as a director of LSB. Notwithstanding any contrary provision herein,
this Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earliest of (a) the
consummation of the Merger (as defined in the Agreement); (b) the termination of
the Agreement in accordance with its terms; or (c) the taking of such action
whereby a majority of LSB’s Board of Directors, in accordance with the terms and
conditions of Section 5.06 of the Agreement, withdraws its favorable
recommendation of the Agreement to its shareholders. This Voting Agreement may
be executed in any number of counterparts, each of which shall be an original,
but such counterparts shall together constitute one and the same instrument.

Dated this 3rd day of June, 2014.

 

/s/ James A. Andrew

   

/s/ Mariellen M. Neudeck

James A. Andrew     Mariellen M. Neudeck

/s/ Stephen E. Belter

   

/s/ Thomas B. Parent

Stephen E. Belter     Thomas B. Parent

/s/ Kenneth P. Burns

   

/s/ Jeffrey A. Poxon

Kenneth P. Burns     Jeffrey A. Poxon

/s/ Sarah R. Byrn

   

/s/ Charles W. Shook

Sarah R. Byrn     Charles W. Shook

/s/ Mary Jo David

   

/s/ Randolph F. Williams

Mary Jo David     Randolph F. Williams

/s/ Philip W. Kemmer

    Philip W. Kemmer    